Case 2:19-cv-00637-RJS-DAO Document 161 Filed 12/04/20 PageID.3065 Page 1 of 7




            UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION


  MITCHELL INTERNATIONAL, INC.,                         MEMORANDUM DECISION AND
                                                      ORDER (1) GRANTING IN PART AND
         Plaintiff,                                    DENYING IN PART DEFENDANTS’
                                                     MOTION FOR LEAVE TO FILE UNDER
  v.                                                       SEAL (DOC. NO. 130) AND
                                                     (2) GRANTING PLAINTIFF’S MOTION
  HEALTHLIFT PHARMACY SERVICES,
                                                       FOR LEAVE TO FILE UNDER SEAL
  LLC; BRIAN ANDERSON; NATALIE
                                                                (DOC. NO. 134)
  NEIL; and JOSEPH NOLL,

         Defendants.                                    Case No. 2:19-cv-000637-RJS-DAO

                                                               Judge Robert J. Shelby

                                                         Magistrate Judge Daphne A. Oberg


        Before the court are two motions for leave to file documents under seal: (1) Defendants’

 Motion for Leave to File Under Seal Their Reply in Support of [Their] Motion for Order to

 Show Cause and Accompanying Exhibits H-Q (“Defs.’ Mot.,” Doc. No. 130), and (2) Plaintiff’s

 Motion for Leave to File Under Seal Defendants’ Reply in Support of Motion for Order to Show

 Cause and Certain Exhibits Thereto (“Pl.’s Mot.,” Doc. No. 134).

                                         BACKGROUND

        Plaintiff Mitchell International, Inc. (“Mitchell”) brought this action against Defendants

 HealthLift Pharmacy Services, LLC, Brian Anderson, Natalie Neil, and Joseph Noll (together,

 the “HealthLift Defendants”) for alleged misappropriation of trade secrets and related claims.

 (Compl. ¶¶ 153–159, Doc. No 2.) The HealthLift Defendants recently filed a Motion for Order

 to Show Cause, arguing Mitchell has not adequately identified the trade secrets at issue as

 ordered by the court. (Defs.’ Mot. for Order to Show Cause 1, Doc. No. 110.) The motions to

 seal now before the court concern the HealthLift Defendants’ Reply in Support of Motion for

                                                 1
Case 2:19-cv-00637-RJS-DAO Document 161 Filed 12/04/20 PageID.3066 Page 2 of 7




 Order to Show Cause (Doc. No. 129) and exhibits H through Q thereto (Doc. Nos. 129-1–129-

 10).

         The HealthLift Defendants move for leave to file the unredacted version of this reply and

 the entirety of exhibits H through Q under seal solely on the basis that these documents contain

 information designated by Mitchell as “Attorneys-Eyes Only” under the Standard Protective

 Order. (Defs.’ Mot. 1, Doc. No. 130.) The HealthLift Defendants oppose this designation. (Id.)

 In its own motion, Mitchell moves to seal the HealthLift Defendants’ unredacted reply and

 Exhibits K, L, P, and Q thereto, arguing these documents contain proprietary information and

 trade secrets which are properly designated as confidential. (Pl.’s Mot. 1–4, Doc. No. 134.)

 Mitchell does not contend Exhibits H, I, J, M, N, and O should remain sealed. The HealthLift

 Defendants oppose Mitchell’s motion, arguing all of the documents at issue should be unsealed.

 (Defs.’ Opp’n to Pl.’s Mot. for Leave to File Sealed Document (“Defs.’ Opp’n”) 1, Doc. No.

 142.)

                                        LEGAL STANDARD

         Court filings in this district are “presumptively open to the public,” and “[t]he sealing of

 pleadings, motions, memoranda, exhibits, and other documents or portions thereof . . . is highly

 discouraged.” DUCivR 5-3(a)(1). However, the court may permit documents to be sealed based

 on “a showing of good cause.” Id. “To overcome [the] presumption against sealing, the party

 seeking to seal records ‘must articulate a real and substantial interest that justifies depriving the

 public of access to the records that inform our decision-making process.’” JetAway Aviation,

 LLC v. Bd. of Cnty. Comm’rs, 754 F.3d 824, 826 (10th Cir. 2014) (quoting Eugene S. v. Horizon

 Blue Cross Blue Shield of N.J., 663 F.3d 1124, 1135–36 (10th Cir. 2011)).




                                                   2
Case 2:19-cv-00637-RJS-DAO Document 161 Filed 12/04/20 PageID.3067 Page 3 of 7




                                           DISCUSSION

        1. Unredacted Reply

        Mitchell argues the unredacted version of the HealthLift Defendants’ Reply in Support of

 Motion for Order to Show Cause (Doc. No. 131) should remain sealed because the redacted

 portions quote Mitchell’s responses to interrogatories asking Mitchell to identify its trade secrets.

 (Pl.’s Mot. 1–2, Doc. No. 134.)

        The court has previously ruled the underlying interrogatory responses are properly

 designated as confidential and should not be disclosed to the public. Mitchell originally

 designated these interrogatory responses as “Attorneys’-Eyes Only,” but after the HealthLift

 Defendants challenged this designation, the undersigned magistrate judge ruled that the

 responses should be designated only as “confidential” rather than attorneys’-eyes only. (Mem.

 Dec. and Order Denying Pl.’s Short Form Mot. for Protective Order to Maintain “Attorneys’

 Eyes Only” Designation of Certain Interrog. Resps. 6, Doc. No. 86.) The order provided “the

 interrogatory responses at issue will be considered confidential information, which will prevent

 their disclosure to the public.” (Id.) The district judge overruled Mitchell’s objection to the

 order, affirming that the confidential designation would prevent disclosure of the responses to the

 public. (Order Overruling Mitchell International’s Obj. 10, Doc. No. 121.) Thus, although the

 court rejected Mitchell’s original attorneys’-eyes-only designation, the court found the

 interrogatory responses warrant a confidential designation and should not be publicly disclosed.

 The court has also previously granted leave to file the responses under seal three times. (See

 Docket Text Orders at Doc. Nos. 71, 92, & 116.)

        The redacted portions of the reply quote directly from the interrogatory responses which

 the court found are properly designated as confidential. (See Sealed Reply in Support of Mot. for



                                                  3
Case 2:19-cv-00637-RJS-DAO Document 161 Filed 12/04/20 PageID.3068 Page 4 of 7




 Order to Show Cause 4–5, 7–8, Doc. No. 131.) The HealthLift Defendants argue these portions

 quote only “short and generic descriptions of broad categories of information.” (Defs.’ Opp’n 1,

 Doc. No. 142.) Regardless of this characterization, direct quotes from a document appropriately

 designated as confidential are properly filed under seal and should not be publicly disclosed.

 Given the court’s prior orders regarding the confidentiality of the interrogatory responses, good

 cause exists to seal the unredacted portions of the reply which quote directly from these

 responses.

         Accordingly, the unredacted version of the Reply in Support of Motion for Order to

 Show Cause (Doc. No. 131) shall remain sealed.

         2. Exhibits K, L, P, and Q

         Mitchell asserts Exhibits K, L, P, and Q contain its “internally produced and prepared

 confidential and proprietary information, including trade secret documents that Mitchell has

 produced in response to Defendants’ document requests seeking the same information.” (Pl.’s

 Mot. 2–3, Doc. No. 134.) Mitchell argues the public has minimal interest in the disclosure of its

 trade secret information, and public disclosure of these exhibits would impair its business

 interests. (Id. at 3.) The HealthLift Defendants, on the other hand, argue “Exhibits K, L, and P

 contain only mundane information about Mitchell’s internal operations and Exhibit Q consists of

 information reproduced from publicly available industry standards.” (Defs.’ Opp’n 2, Doc. No.

 142.)

         Exhibits K and L are excerpts from a Mitchell training manual, which contain

 instructions for confirming fax transmittals and using online search engines, respectively.

 (Sealed Ex. K to Reply in Support of Mot. for Order to Show Cause (“Exhibit K”), Doc. No.

 131-4; Sealed Ex. L to Reply in Support of Mot. for Order to Show Cause (“Exhibit L”), Doc.



                                                 4
Case 2:19-cv-00637-RJS-DAO Document 161 Filed 12/04/20 PageID.3069 Page 5 of 7




 No. 131-5). Although these are common processes, the exhibits contain information specific to

 Mitchell’s internal procedures and software. As Mitchell notes, the exhibits contain “screen

 shots from Mitchell’s portfolio management software that portray both its internal processes and

 procedures as well as its particular customized options designed specifically to serve Mitchell’s

 customers.” (Pl.’s Reply in Further Support of Mot. for Leave to File Under Seal (“Pl.’s Reply”)

 5, Doc. No. 145; Exhibit K 2–8, Doc. No. 131-4; Exhibit L 2–4, Doc. No. 131-5.) And courts

 routinely treat training manuals as confidential and prevent their public disclosure. See, e.g.,

 Takata v. Hartford Comprehensive Employee Benefit Serv. Co., 283 F.R.D. 617, 621–22 (E.D.

 Wash. 2012) (treating an insurance company’s training manual as confidential and proprietary

 information). Mitchell has a real and substantial interest in maintaining the confidentiality of its

 training materials and internal procedures, which outweighs any public interest in accessing

 these documents. Accordingly, good cause exists to keep Exhibits K and L under seal.

        Exhibit P is a form letter from Mitchell to third-party insurers requesting reconsideration

 of a claim denial. (Sealed Ex. P to Reply in Support of Mot. for Order to Show Cause, Doc. No.

 131-9.) The HealthLift Defendants argue this is a “routine matter of common occurrence in the

 insurance industry.” (Defs.’ Opp’n 2–3, Doc. No. 142.) Mitchell responds that the form should

 not be viewed in isolation, but as a part of Mitchell’s “internal and customized procedures” that

 constitute its trade secrets. (Pl.’s Reply 6–7, Doc. No. 145.) The court agrees the specific form

 Mitchell uses is appropriately considered as one small part of Mitchell’s customized procedures

 for processing claims. And contrary to the HealthLift Defendants’ argument, the fact that the

 form is shared with insurers does not mean it should also be disclosed to the general public and

 Mitchell’s competitors. Good cause exists to keep Exhibit P under seal.




                                                  5
Case 2:19-cv-00637-RJS-DAO Document 161 Filed 12/04/20 PageID.3070 Page 6 of 7




         Exhibit Q is a table which appears to contain coding instructions for billing transactions.

 (Sealed Ex. Q to Reply in Support of Mot. for Order to Show Cause (“Exhibit Q”), Doc. No.

 131-10.) The HealthLift Defendants argue this document merely “reproduces information from

 an industry telecommunications standard governing the exchange of electronic information

 related to pharmacy transactions” published by the National Council for Prescription Drug

 Programs, Inc. (“NCPDP”). (Defs.’ Opp’n 7, Doc. No. 142.) Mitchell responds that Exhibit Q is

 an “internal compilation of materials” from the NCPDP guide which includes “Mitchell’s own

 instructions and notes.” (Pl.’s Reply 7, Doc. No. 145.) A comparison of Exhibit Q to the

 NCPDP guide, which the HealthLift Defendants filed in its entirety, confirms the documents are

 not the same, and also that Exhibit Q contains extensive notes regarding Mitchell’s internal

 procedures. (Exhibit Q, Doc. No. 131-10; Ex. 4 to Defs.’ Opp’n, Doc. No. 142-4.) For the same

 reasons as the prior exhibits, good cause exists to keep Exhibit Q under seal.

         Finally, the court notes that whether these documents contain Mitchell’s trade secrets is a

 matter of ongoing dispute in this case. This order does not address this question, but merely

 reflects the court’s finding of good cause to keep the documents at issue under seal. Indeed, the

 fact that the court has not yet ruled on this disputed issue supports maintaining the documents

 under seal at this stage.

         For these reasons, Exhibits K, L, P, and Q (Doc. Nos. 131-4, 131-5, 131-9, & 131-10)

 shall remain under seal.

         3. Exhibits H, I, J, M, N, and O

         Mitchell does not argue Exhibits H, I, J, M, N, and O should remain under seal or offer

 any basis to keep these documents under seal. Accordingly, Exhibits H, I, J, M, N, and O (Doc.

 Nos. 131-1, 131-2, 131-3, 131-6, 131-7, & 131-8) should be unsealed.



                                                  6
Case 2:19-cv-00637-RJS-DAO Document 161 Filed 12/04/20 PageID.3071 Page 7 of 7




                                        CONCLUSION

        For the foregoing reasons, the court GRANTS IN PART AND DENIES IN PART the

 HealthLift Defendants’ Motion to Seal (Doc. No. 130), GRANTS Mitchell’s Motion to Seal

 (Doc. No. 134), and ORDERS as follows:

        1.     The following documents shall remain under seal: the unredacted version of

 Defendants’ Reply in Support of Motion for Order to Show Cause (Doc. No. 131) and Exhibits

 K, L, P and Q thereto (Doc. Nos. 131-4, 131-5, 131-9, & 131-10). No action is required with

 respect to these documents.

        2.     The Clerk of Court is directed to unseal the following documents: Exhibits H, I, J,

 M, N, and O to Defendants’ Reply in Support of Motion for Order to Show Cause (Doc. Nos.

 131-1, 131-2, 131-3, 131-6, 131-7, & 131-8).

        DATED this 4th day of December, 2020.

                                                    BY THE COURT:



                                                    Daphne A. Oberg
                                                    United States Magistrate Judge




                                                7
